Citation Nr: 1213360	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent, prior to July 9, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent, from July 9, 2009, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from January 1949 to October 1, 1952 and from October 24, 1952 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with an evaluation of 30 percent.  The December 2009 statement of the case increased the evaluation to 50 percent as of July 9, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  Prior to July 9, 2009, the PTSD was characterized by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From July 9, 2009, the PTSD has been characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD, prior to July 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD, from July 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

This appeal arises from the Veteran's disagreement with the initial 30 percent evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA treatment records and VA examination reports of July 2008, July 2009, and June 2011 have been associated with the claims file.  The Veteran has not contended that these examination reports are inadequate and they do, in fact, provide the information necessary to adjudicate the claim.

Accordingly, the Veteran is not prejudiced by a decision on the claims at this time.




Analysis

The Veteran is seeking an initial evaluation in excess of 30 percent for PTSD prior to July 9, 2009, and an evaluation in excess of 50 percent from July 9, 2009.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following pertinent ratings for psychiatric disabilities:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130 (2011). 

The Global Assessment of Functioning (GAF) is a scale which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

The Veteran had an examination in July 2008 that was arranged through VA QTC services.  He said that his symptoms included not being able to sleep at night, nightmares about Vietnam, avoidance of crowds, being uncomfortable with people, and reexperiencing of traumatic events from Vietnam.  The Veteran's wife said that he secluded himself.  He had not worked since 1998 because he was tired of hearing complaints from people that he had to talk to.  Loud noises reminded him of the sights and sounds of Vietnam, and he did not talk about Korea or Vietnam.  The Veteran had increased arousal, and his wife said that he got angry but was not violent.

On examination, the Veteran's orientation was within normal limits.  Appearance, behavior, hygiene, affect, mood, speech and concentration were also within normal limits.  The Veteran did not have panic attacks, and at the time of the examination he did not have delusions or suicidal or homicidal thoughts.  Thought process was normal and judgment was not impaired.  Furthermore, the Veteran did not have manic, hypomanic or psychotic symptoms.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 54.  He opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Generally, the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.

In May 2009 the Veteran had a VA PTSD intake session.  He said that he got 5 hours of sleep a night, and his wife said that he woke up kicking and thrashing on a nightly basis.  The psychologist described the Veteran as being adequately dressed and groomed and appearing slightly younger than his stated age.  He was cooperative and friendly, and he was oriented to time, place and person.  Mood was slightly dysphoric and affect was normal.  There was no suicidal or homicidal ideation, speech was within normal limits and was coherent, thinking was logical and goal-directed, and there were no psychotic signs or symptoms.  Insight was fair and judgment was adequate.   The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

At VA individual treatment in June 2009, the Veteran reported having a vivid nightmare.  The Veteran also began attending group treatment for PTSD in June 2009.  At July 2009 VA treatment the Veteran said that his mood was depressed, and he was very worried about his younger son, who had lost his job and had a substance abuse problem.  The Veteran had had an increase in his nightmares, and had not had an appetite or energy in at least a week.  At treatment later in July 2009, the Veteran said that talking about his PTSD during therapy had brought back a lot of bad memories from Korea and Vietnam.  He said that he no longer was able to care about anything.

The Veteran had another examination arranged through VA QTC Services on July 9, 2009.  His wife told the examiner that she felt the Veteran was 75 percent worse since beginning treatment in June 2008 because memories were surfacing and the Veteran did not have the skills to deal with them.  Symptoms included memory problems, hypervigilance, avoiding crowds and anything that reminded him of the war, not sitting with his back to doors or windows, difficulty staying on task, not wanting to leave the house, anger, irritability, occasional panic attacks, and isolating himself.  The Veteran denied current suicidal ideation but had experienced it before.  He said he had a good relationship with his wife, a poor relationship with his two sons, and did not have any friends.  The Veteran was able to independently perform activities of daily living, and he did not drive due to anger and irritability.

On examination the Veteran was oriented to person, place, time and purpose.  He was pleasant, cooperative, alert, and made good interpersonal contact.  The Veteran was neatly and casually groomed, appeared genuine and truthful, and there was no evidence of exaggeration or manipulation.  He did not appear to be under the influence of drugs or alcohol.  Mood and affect were abnormal; the Veteran was depressed during the examination and reported feelings of hopelessness, helplessness, and worthlessness.  He had experienced suicidal ideation in the past and occasionally had panic attacks.  His speech was normal.  The Veteran's thought process was organized, but he was preoccupied about the Korean and Vietnam Wars.  He did not have hallucinations, delusions, or psychotic thought content.  Insight and judgment were intact, and his memory was moderately impaired.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 53.

The Veteran wrote in a July 2009 statement that the effects of his PTSD had increased due to the reliving of memories.  At September 2009 treatment the Veteran said that he was feeling better.  Mood was stable and sleep was still somewhat disturbed with nightmares three to four times a week.  He was assigned a GAF score of 55.  Testing at December 2009 treatment indicated severe PTSD symptoms, and his mood continued to be depressed.

In June 2011, the Veteran had another examination arranged through VA QTC Services.  He said that his mental status was about the same or was slightly worse than at the same time the prior year.  His psychiatric complaints were anxiety, tension, irritability, quick temper, jumpiness, easy startling, hyper-alertness, frequent and recurrent thoughts of the combat zone, occasional flashbacks, insomnia with perimeter checks, nightmares related to combat, heightened anxiety when encountering reminders of combat, panic attacks, agoraphobia, depression, rare suicidal ideation, impaired memory and concentration, reduced appetite and weight, low energy, and limited sociability.  The Veteran denied auditory or visual hallucinations and said that he was not a danger to himself or others.

The Veteran was isolated from his friends and community, and he spent most of his time home by himself.  His wife said that at times he seemed to be "in another world."   The Veteran was independent in activities of daily living, although he did not do housekeeping, shopping, chores or cooking.  He had stopped driving due to anger problems.  

The examiner noted that the Veteran's grooming, mood and affect were appropriate.  The Veteran spoke in very brief sentences, and eye contact and spontaneity were fair.  Focus was appropriate and he did not exhibit panic attacks, obsessive rituals, or psychomotor retardation.  Thought content was somewhat anxious, consistent with mood and circumstances, and there was no thought disorder.  He denied psychotic symptoms or thoughts of harming himself or others.  The Veteran was oriented to time, place, person and purpose, and intelligence was estimated to be in the high normal range.  Judgment was intact and there was no impaired reality testing.

The Veteran was diagnosed with PTSD, depressive disorder, NOS, panic disorder with agoraphobia, and alcohol abuse.  He was assigned a GAF score of 55 and was noted to have moderately serious mental symptoms and impairment.

The record shows that, prior to July 9, 2009, the Veteran's PTSD was not characterized by occupational and social impairment with reduced reliability and productivity, as required for a 50 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.  At the July 2008 VA examination, the Veteran's concentration was within normal limits and his thought process and judgment were not impaired.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  It was noted that the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.  At May 2009 VA treatment, thinking was logical and goal directed, and there were no psychotic signs or symptoms.  The record does not show that prior to July 9, 2009 the Veteran's PTSD caused the constant reduced reliability and productivity that is contemplated for a 50 percent evaluation.  See id. 

The record further shows that, from July 9, 2009, the Veteran's PTSD has not been characterized by occupational and social impairment with deficiencies in most areas, as is required for a 70 percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.  The examination results and treatment records do not indicate that he has had psychotic symptoms, and he was consistently oriented to time, place, person and situation/purpose.  He was able to interact appropriately with the examiners and treating providers, and he maintained personal hygiene.  Judgment was not impaired and he was able to perform abstract thinking.  While he was socially isolated, the Veteran appears to have maintained a close relationship with his wife.  

The June 2011 examiner opined that the Veteran's symptoms were moderately serious with impairment in social and some occupational functioning.  The July 2009 examiner opined that the Veteran had frequent difficulty performing activities of daily living.  He noted that the Veteran had no relationship with anyone other than his wife and had constant interference with recreational and leisure pursuits.  It is noted that these examination results show a worsening of the Veteran's occupational and social functioning compared to the record from before July 9, 2009.  In addition, the Veteran's and his wife's statements indicate that his symptomatology had worsened.  On the other hand, the Veteran had no difficulty with simple commands and did not appear to pose a threat of injury to himself or others.  The assigned GAF scores from the examinations and from treatment indicate moderate symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The overall disability picture does not indicate that the Veteran has had occupational and social impairment, with deficiencies in most areas; nor were there any other manifestations of PTSD that would warrant assignment of an evaluation in excess of 50 percent from July 9, 2009.  See 38 C.F.R. § 4.130, DC 9434.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Fenderson, supra.  However, there is no identifiable period of time, either before or after July 9, 2009, during which the PTSD was more disabling than reflected in the respective 30 and 50 percent ratings assigned.  Thus, further  "staged ratings" are not supported by the record.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected major depressive disorder, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required. 

The preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent, prior to July 9, 2009, and in excess of 50 percent, from July 9, 2009, for PTSD.  There is no doubt to be resolved, and increased ratings are not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent, prior to July 9, 2009, for PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent, from July 9, 2009, for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


